Judgment, Supreme Court, New York County, entered August 26, 1976, nunc pro tunc for August 10, 1976, so far as appealed from, is unanimously affirmed, with one bill of $60 costs and disbursements to plaintiffs-respondents against defendants-appellants-respondents and defendant-appellant. Liability to plaintiffs is not contested on this appeal. On the facts here, we do not think we should further reduce the verdict under the $250,000 for plaintiff wife and $18,000 for plaintiff husband. On the cross claims among the defendants for indemnification, we agree with the disposition made by Mr. Justice Wallach at Trial Term, and with his postverdict opinion, on those issues. We add only that the cross claim of defendant Turner against defendant Rissil is also justified by article II of the Turner-Rissil contract, under which Rissil agrees to "assume toward the Owner and Turner all of the duties, obligations and responsibilities that Turner by those Contract Documents assumes toward the Owner.” Concur—Kupferman, J. P., Lupiano, Silverman, Lane and Markewich, JJ.